DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention group I, claims 13, 15, 17-18, 28-31, in the reply filed on 11/16/2022 is acknowledged.
Claim 26 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without travers in the reply filed on 11/16/2022.

Claims 13, 15, 17-18, 26, 28-21, claims 13, 15, 17-18, 28-31 are under examination.

Priority
	Acknowledge is made that this application is a continuation of U.S. Application 16/893,998, filed June 5, 2020, which is a continuation of U.S. Application 16/220,292, filed December 14, 2018, which is a continuation of U.S. Application 15/753,033, filed February 15, 2018, which is a National Stage Application, under 35 U.S.C. § 371, of International Application No. PCT/US2016/047148, filed August 16, 2016, which claims the benefit of and priority to U.S. Provisional Application No. 62/207,324, filed August 19, 2015.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/16/2022 and 11/17/2022 are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 13, 15, 17-18, 28-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, the claims cite parenthesis, and it is unclear if the subject matter contained within the parenthesis is further limiting or not. A parenthetical expression is simply a word or string of words which contains relevant yet non-essential information and are non-restrictive which means that the phrase may be removed from the sentence without changing the meaning of the sentence. Parenthetical expressions are not permissible which do not contribute to clearness or exactness in stating Applicant’s invention (Ex parte Cahill, 1893 C. D., 78; 63 O. G., 2125).
Claim 13 recites trademark Gelucire 50/13.  The trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, the use of a trademark or trade name in a claim to identify or describe a material or product would not only render a claim indefinite, but would also constitute an improper use of the trademark or trade name. MPEP 2173.05 (u).
	Claim 17 recites butylated hydroxytoluene is a solvent, however, butylated hydroxytoluene is a solid instead of liquid. This is indefinite. For compact prosecution, claim 17 is examined as the capsule comprises butylated hydroxytoluene.
	Claims 15, 17-18, 28-31 are rejected for depending on rejected claim 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13, 17-18, 28 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Ambuhl et al. (US20030216303).

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Ambuhl et al. teaches particularly stable emulsion, e.g., microemulsion, or emulsion, e.g., microemulsion, pre-concentrate galenic compositions with difficultly soluble active agents having particularly interesting bioavailability characteristics and reduced variability in inter- and intra-subject bioavailability parameters, are obtainable using at least one component selected from the group consisting of (i) triethyl citrate or acetyl triethyl citrate, (ii) polyethylene glycol glyceryl fatty acid ester, etc. (page 1, [0004]). The present invention provides in one aspect a pharmaceutical composition which is an emulsion, e.g., microemulsion, pre-concentrate comprising: 1) a difficultly soluble active agent, and a carrier medium comprising 2) a second component such as triethyl citrate. glyceryl di fatty acid ester (e.g. C6-C16), fatty acid or fatty alcohol and alkylene polyol ether or ester, e.g., polyglycolised glycerides, e.g., Gelucire(R) 50/13, 3) a lipophilic component, and 4) a surfactant such as Tween 80 (page 1, [0006-0022]; page 5, [0083-0086]; page 8, [0137, 0140]). The difficultly soluble active agents include ascomycin, FK-506 and their numerous derivatives and analogues (page 2, [0054, 0057]). The pharmaceutical composition may also include further additives or ingredients, for example antioxidants (such as ascorbyl palmitate, butyl hydroxy anisole (BHA), butyl hydroxy toluene (BHT) and tocopherols) and/or preserving agents. In a further alternative aspect, these additives or ingredients may comprise about 0.05 to 1 % by weight of the total weight of the composition (page 11, [0193]). The pharmaceutical compositions are preferably compounded in unit dosage form, for example by filling them into orally administrable capsule shells. The capsule shells may be soft or hard gelatine capsule shells. Where the pharmaceutical composition is in unit dosage form, each unit dosage will suitably contain between 10 and 100 mg of the active agent, more preferably between 10 and 50 mg; for example 15, 20, 25, or 50 mg. Such unit dosage forms are suitable for administration 1 to 5 times daily depending upon the particular purpose of therapy, the phase of therapy and the like (page 12, [0216]). The composition further contains a carboxylic acid such as malonic acid, maleic acid, citric acid or succinic acid (page 11, [0209-0210]). 


Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Ambuhl et al.  is that Ambuhl et al.   do not expressly teach glyceryl distearate. 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include glyceryl distearate and produce the instant invention.
One of ordinary skill in the art would have been motivated to include glyceryl distearate because Ambuhl et al.  teaches glyceryl di fatty acid ester (e.g. C6-C16) encompassing glyceryl distearate (C18), which is also homolog of glyceryl di fatty acid (C16) and thus obvious variant of glyceryl di fatty acid ester (C16). MPEP 2144.09, Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).
Regarding claims 13, 18, 28 and 31, Ambuhl et al.  teaches a capsule comprises FK-506 (tacrolimus), a mixture of triethyl citrate (plasticizer), Gelucire 50/13 (PEG-32 glyceryl palmitostearate), glyceryl distearate (release rate controlling excipient) and tween 80 (polysorbate as solvent), and organic acid such as succinic acid.
Regarding claim 17, Ambuhl et al.  teaches Butylated hydroxytoluene (BHT).
Regarding claim 30, Ambuhl et al.  teaches fatty acid or fatty alcohol, which is regarded as stabilizer according to applicant’s specification (page 22, [0075]).
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

 
Claims 15 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Ambuhl et al. (US20030216303), as applied fin the above 103 rejections for claims 13, 17-18, 28 and 30-31, in view of MASUDA et al. (“An update review on individualized dosage adjustment of calcineurin inhibitors in organ transplant patients”, Pharmacology & Therapeutics, 2006, Vol. 112, Pages 184-198; cited in IDS) and Yamamoto et al. (US5059587).

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Ambuhl et al. teaching has already been discussed in the above 103 rejection and is incorporated herein by reference.
MASUDA et al. teaches the trough blood concentration of tacrolimus ranging between 10ng/ml and 20ng/ml for the therapeutic target range (page 186, section 2.2).
Yamamoto et al. teaches  A composition being in powder form suitable for nasal administration containing a hypocalcemic effective amount of a peptide having calcitonin activity as an active ingredient   and a water-soluble organic acid   as an absorption promoter said acid present in an amount sufficient to render acidic an aqueous solution including said composition, said acid being at least one member selected from the group consisting of succinic acid, tartaric acid, and glucuronic acid (claim 1).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Ambuhl et al.  is that Ambuhl et al. do not expressly teach tartaric acid and whole blood concentration of about 0.02 to about 50ng/ml. This deficiency in Ambuhl et al. is cured by the teachings of MASUDA et al. and Yamamoto et al.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ambuhl et al.,  as suggested by MASUDA et al. and Yamamoto et al.,  and produce the instant invention.
One of ordinary skill in the art would have been motivated to adjust daily dose to have whole blood concentration of about 0.02 to about 50ng/ml under guidance from Ambuhl et al. teaching trough blood concentration of tacrolimus ranging between 10ng/ml and 20ng/ml for the therapeutic target range. MPEP 2144.05. Therefore, it is obvious for one of ordinary skill in the art to adjust daily dose to have whole blood concentration of about 0.02 to about 50ng/ml and produce instant claimed invention with reasonable expectation of success.
One of ordinary skill in the art would have been motivated to replace tartaric acid for succinic acid in the capsule formulation because this is simple substitution of one known organic acid for another in drug formulation to obtain predictable results. MPEP 2143, it is prima facie obvious for simple substitution of one known element for another to obtain predictable results. Under guidance from Yamamoto et al. teaching tartaric acid as alternative organic acid in drug formulation, it is obvious for one of ordinary skill in the art to replace tartaric acid for succinic acid in the capsule formulation and produce instant claimed invention with reasonable expectation of success.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG. Ph.D. whose telephone number is (571)270-1978. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANFENG SONG/Primary Examiner, Art Unit 1613